Order entered October 6, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-01108-CV

                               ARCH RESORTS, LLC, Appellant

                                               V.

                            CITY OF MCKINNEY, TEXAS, Appellee

                         On Appeal from the 219th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 219-01855-2015

                                            ORDER
       We GRANT the October 3, 2015 motion of Certified Court Reporter Tonya Lebo for an

extension of time to file the reporter’s record.        The reporter’s record shall be filed by

OCTOBER 12, 2015.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Indu Bailey, Official Court Reporter for the 219th Judicial District Court, Ms.

Lebo, and all parties.

                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE